IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VIRGINIA M. OBENSKI,                        : No. 579 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MEENAN TRANSMISSION,                        :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.